                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     CITY OF MIAMI GENERAL                               Case No. 17-cv-00554-YGR (TSH)
                                         EMPLOYEES' & SANITATION
                                   5     EMPLOYEES' RETIREMENT TRUNITED
                                         STATES OF AMERICAT, et al.,                         NOTICE OF REFERRAL FOR
                                   6                                                         DISCOVERY
                                                        Plaintiffs,
                                   7                                                         DISCOVERY ORDER
                                                 v.
                                   8                                                         Re: Dkt. No. 115
                                         RH, INC., et al.,
                                   9
                                                        Defendants.
                                  10

                                  11          This case has been referred to the undersigned magistrate judge for all discovery-related

                                  12   matters. On December 14, 2018 the parties filed a Joint Discovery Letter, ECF No. 115,
Northern District of California
 United States District Court




                                  13   concerning a dispute over whether certain deposition testimony and 21 deposition exhibits merit

                                  14   “confidential” treatment under the terms of the protective order in this action. However, the

                                  15   parties did not provide the testimony or the exhibits with the letter, so the Court is unable to

                                  16   evaluate the parties’ arguments. The Court ORDERS the parties to submit the disputed discovery

                                  17   material by noon on December 20, 2018. The Court sets a telephonic hearing on this letter brief

                                  18   for December 21, 2018 at 3:00 p.m. Counsel shall call the following phone number on that date:

                                  19   1-888-684-8852/Passcode: 2925506.

                                  20          For all future discovery disputes, the parties must comply with the undersigned’s

                                  21   Discovery Standing Order, which is available on the Court’s website at

                                  22   https://cand.uscourts.gov/tsh/standing-orders. Please contact the Courtroom Deputy Clerk, Rose

                                  23   Maher, at (415) 522-4708 with any questions.

                                  24          IT IS SO ORDERED.

                                  25   Dated: December 19, 2018

                                  26
                                                                                                     THOMAS S. HIXSON
                                  27                                                                 United States Magistrate Judge
                                  28
